United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, BUCHANAN
STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0536
Issued: June 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 10, 2017 appellant, through counsel, filed a timely appeal from a
November 8, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on March 6, 2015.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 12, 2015 appellant, then a 55-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on March 6, 2015 she sustained contusions and abrasions
to her left skull as the result of a fight with a coworker.
In a March 6, 2015 authorization for examination and treatment (Form CA-16), an
employing establishment manager noted an injury date of March 6, 2015 and that appellant had
been involved in a fight with a coworker. Medical treatment was approved for face injury/neck
pain due to the March 6, 2015 incident.
Appellant submitted a March 7, 2015 report from Dr. Androni J. Henry, a physician
specializing in emergency medicine, relating that appellant was seen in the emergency room on
March 6, 2015. Dr. Henry requested appellant be excused from work for the period March 6
to 9, 2015.
In a March 9, 2015 duty status report (Form CA-20), Dr. Kanayo Odeluga, a physician
Board-certified in internal medicine and occupational medicine, diagnosed facial injury due to a
March 6, 2015 incident. He also provided work restrictions.
In March 13, 2015 work status summary, Dr. Odeluga diagnosed face, neck, and scalp
contusion and cervicalgia. He released appellant to return to work with restrictions effective
March 9, 2015. Dr. Odeluga reported that the injury occurred when a coworker assaulted
appellant and punched her in the face.
In an April 9, 2015 letter, the employing establishment controverted the claim based on
findings from an investigation of the incident. It stated that appellant’s behavior leading to the
altercation was unbecoming of an employee, the conduct was willful, and not in the performance
of duty. The employing establishment informed OWCP that she only filed the claim after being
placed on emergency leave pending a thorough investigation of the incident. A March 12, 2015
statement from an employing establishment manager related that appellant and a coworker were
involved in a physical altercation in the women’s restroom. Neither the manager nor the postal
inspectors observed any visible bruising on appellant.
On April 17, 2015 OWCP received supplemental notes dated March 9, 2015 from
Dr. Odeluga diagnosing cervicalgia and face, scalp, and neck contusion. Dr. Odeluga reported
that appellant explained that a coworker had assaulted appellant, by punching her in the face, on
March 6, 2015 and she was seen following her visit to the emergency room. Appellant
complained of face and neck pain. Dr. Odeluga provided findings on examination and work
restrictions.
By letter dated April 21, 2015, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised as to the medical and factual evidence
required and afforded 30 days to provide this information. No further evidence was received.
By decision dated May 22, 2015, OWCP denied appellant’s claim as it found that she had
not been in the performance of duty at the time of the March 5, 2015 incident. It noted that she
had failed to provide details regarding the fight, including its origin.
2

In a letter dated August 8, 2015, appellant requested reconsideration of the denial of her
claim. In an attached statement, she related that while on lunch break she was washing her hands
in the ladies room on March 6, 2015 when a coworker physically assaulted her. Appellant stated
that there was no personal association outside of work or any animosity between them. The
coworker came in during the time appellant began to wash her hands and stood at the sink right
next to her. While appellant was retrieving a paper towel to dry her hands she glanced back at
the coworker who asked her “what the ‘f…’ you looking at.” The coworker got up close to
appellant and hit her several times in the face. A clerk was also in the ladies room who came out
of a stall and placed herself between them. Appellant related that the employing establishment
had conducted an investigation of the incident, but had not provided her with a copy of the
report. She contended that the incident was in the performance of duty and that she had filed a
grievance.
By decision dated May 9, 2016, OWCP denied modification of the May 22, 2015
decision. It found that the evidence submitted by appellant failed to establish that she had been
in the performance of duty at the time of the altercation with a coworker.
On June 17, 2016 OWCP received a March 7, 2015 report from Dr. Joel Benveniste, a
Board-certified radiologist, who related that a computerized tomography scan of appellant’s
facial bones revealed no evidence of fracture or destructive change.
On August 22, 2016 OWCP received counsel’s request for reconsideration. In support of
the request for reconsideration, it received an April 11, 2015 grievance letter addressed to
appellant’s union. In this statement, appellant reiterated the circumstances surrounding the
assault and further noted that she did not throw any punches, but grabbed her assailant’s shirt in
self-defense. She further explained that she informed the station manager that she wanted her
assailant arrested. Appellant then called the police, but the station manager told her to leave the
building. She stated that she left the building and did not return inside; when the police arrived
they told her they could not do anything for her.
By decision dated November 8, 2016, OWCP denied modification.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from a personal injury sustained while in the performance of duty.3 The
phrase sustained while in the performance of duty has been interpreted by the Board to be the
equivalent of the commonly found requisite in workers’ compensation law of arising out of and
in the course of employment. In the course of employment deals with the work setting, locale,
and time of injury whereas, arising out of the employment encompasses not only the work
setting, but also the requirement that an employment factor caused the injury.4

3

5 U.S.C. § 8102(a). See also P.S., Docket No. 08-2216 (issued September 25, 2009).

4

A.K., Docket No. 09-2032 (issued August 3, 2010); C.O., Docket No. 09-0217 (issued October 21, 2009).

3

To occur in the course of employment, in general, an injury must occur: (1) at a time
when the employee may reasonably be stated to be engaged in his master’s business; (2) at a
place where she may reasonably be expected to be in connection with the employment; and
(3) while she was reasonably fulfilling the duties of his employment or engaged in doing
something incidental thereto.5
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury arising out of the employment must be shown, and this
encompasses not only the work setting, but also a causal concept, the requirement being that the
employment caused the injury in order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.6
OWCP’s procedure manual provides, “The employing [establishment] is required to
complete the reports and statements needed and then submit the evidence to OWCP. In several
types of claims (e.g., stress claims, claims with POD [performance of duty] issues such as
premises, temporary duty travel, or recreational injuries), a statement from the employing
[establishment] is imperative to properly develop and adjudicate the claim.”7
ANALYSIS
Appellant filed a traumatic injury claim for injuries sustained on March 6, 2015 when she
was involved in a fight or altercation in the ladies room and was punched in the face by a
coworker. She went into the ladies room while on a lunch break. At the time of the assault,
appellant was performing her duties during work hours. As discussed, however, time, place, and
manner are not alone sufficient to establish entitlement to compensation. Appellant must also
establish that her injury arose out of her employment or that a factor of her employment gave rise
to the assault.8
The Board finds that the case is not in posture for decision regarding whether a factor of
employment gave rise to the assault.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While appellant has the burden to establish entitlement to compensation, OWCP shares
the responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source.9
The employing establishment, in an April 9, 2015 letter, controverted the claim based on
5

T.F., Docket No. 08-1256 (issued November 12, 2008); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

6

A. Larson, The Law of Workers’ Compensation § 8.00 (2006); see also R.S., 58 ECAB 660 (2007).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.7(a)(2)
(June 2011).
8

See B.T., Docket No. 15-0786 (issued June 10, 2015).

9

See L.L., Docket No. 12-0194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008).

4

findings from an investigation of the incident, but did not provide OWCP with a copy of any
report or findings from the investigation. OWCP cited the lack of evidence from the employing
establishment as a basis for the denial of appellant’s claim.
On remand, OWCP should obtain a report investigating the March 6, 2015 incident from
the employing establishment to clarify whether the altercation/fight was within or outside the
performance of duty. After such further development as deemed necessary, it should issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 8, 2016 is set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: June 22, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

